EXHIBIT 4.D JPMORGAN CHASE BANK Trustee FIRST SUPPLEMENTAL INDENTURE Dated as of June 10, 2002 To INDENTURE Dated as of November 13, 1996 8⅜% Notes due June 15, 2032 FIRST SUPPLEMENTAL INDENTURE, dated as of June 10, 2002 (herein called the “First Supplemental Indenture”), between EL PASO NATURAL GAS COMPANY, a Delawarecorporation (herein called the “Company”), having its principal office at 1001 Louisiana Street, Houston, Texas 77002 and JPMORGAN CHASE BANK (formerly known as The Chase Manhattan Bank), a banking corporation duly organized and existing under the laws of the State of New York, as trustee under the Indenture referred to below (herein called the “Trustee”). RECITALS OF THE COMPANY WHEREAS, the Company has heretofore executed and delivered to the Trustee the Indenture, dated as of November 13, 1996 (herein called the “Original Indenture”), providing for the issuance from time to time of one or more series of the Company's unsecured debentures, notes or other evidences of indebtedness (herein called the “Securities”), the terms of which are to be determined as set forth in Section 301 of the Original Indenture; and WHEREAS, Section 901 of the Original Indenture provides, among other things, that the Company and the Trustee may enter into indentures supplemental to the Original Indenture for, among other things, the purpose of establishing the form or terms of Securities of any series as permitted by Sections 201 and 301 of the Original Indenture; and WHEREAS, the Company desires to create a series of the Securities in an aggregate principal amount of $300,000,000, which series shall be designated the 8⅜% Notes due June15, 2032 (the “Notes”), and all action on the part of the Company necessary to authorize the issuance of the Notes under the Original Indenture and this First Supplemental Indenture has been duly taken; and WHEREAS, all acts and things necessary to make the Notes, when executed by the Company and completed, authenticated and delivered by the Trustee as provided in the Original Indenture and this First Supplemental Indenture, the valid and binding obligations of the Company and to constitute these presents a valid and binding supplemental indenture and agreement according to its terms, have been done and performed; NOW, THEREFORE, THIS FIRST SUPPLEMENTAL INDENTURE WITNESSETH: That in consideration of the premises and the issuance of the Notes, the Company covenants and agrees with the Trustee, for the equal and proportionate benefit of all Holders of the Notes, as follows: ARTICLE I TERMS AND ISSUANCE OF 8⅜% NOTES DUE JUNE 15, 2032 SECTION 1.01Issue of Notes.A series of Securities which shall be designated the “8⅜% Notes due June 15, 2032” (and which shall consist of the Series A Notes and the Exchange Notes) shall be executed, authenticated and delivered in accordance with the provisions of, and shall in all respects be subject to, the terms, conditions and covenants of the Original Indenture, including without limitation the terms set forth in this First Supplemental Indenture (including the form of Notes referred to in Section 2.02 hereof).The aggregate principal amount of Notes which may be authenticated and delivered under the Original Indenture shall not, except as permitted by the provisions of the Original Indenture and this First Supplemental Indenture, exceed $300,000,000.The entire amount of Notes may forthwith be executed by the Company and delivered to the Trustee and shall be authenticated by the Trustee and delivered to or upon the order of the Company pursuant to Section 303 of the Original Indenture. ARTICLE II FORMS; TRANSFER AND EXCHANGE SECTION 2.01Definitions.For purposes of this First Supplemental Indenture and the Notes, the following terms shall have the meanings indicated below.Terms used herein but not defined shall have the meaning assigned to them in the Original Indenture. “Additional Interest” means all additional interest then owing pursuant to Section 6(a) of the Registration Rights Agreement. “Applicable Procedures” means, with respect to any transfer or exchange of or for beneficialinterests in any Global Note, the rules and procedures of the Depositary, Euroclear and Clearstream that apply to such transfer or exchange. “Broker-Dealer” has the meaning set forth in the definition of “Participating Broker-Dealer” in the Registration Rights Agreement. “Certificated Note” means a certificated Note registered in the name of the Holder thereof and issued in accordance with Section 2.04 hereof, in the form of Exhibit A-1 hereto except that such Note shall not bear the Global Note Legend and shall not have the “Schedule of Exchanges of Interests in the Global Note” attached thereto. “Clearstream” means Clearstream Banking, société anonyme, Luxembourg. “Depositary” means, with respect to the Notes issuable or issued in whole or in part in global form, the Person specified in Section 2.03 hereof as the Depositary with respect to the Notes, and any and all successors thereto appointed as depositary hereunder and having become such pursuant to the applicable provision of this First Supplemental Indenture. “Distribution Compliance Period” means the 40-day distribution compliance period as defined in Regulation S. “Euroclear” means Euroclear Bank S.A./NV, as operator of the Euroclear system. “Exchange Notes” means the 8⅜% Series B Notes due June 15, 2032, having terms substantially identical to the Series A Notes, offered to the Holders of the Series A Notes under the Exchange Offer Registration Statement. -2- “Exchange Offer” means the offer that may be made by the Company pursuant to the Registration Rights Agreement to the Holders of the Series A Notes to exchange their Series A Notes for the Exchange Notes. “Exchange Offer Registration Statement” means that certain registration statement to be filed by the Company with the Commission to register the Exchange Notes for issuance in the Exchange Offer. “Global Note Legend” means the legend set forth in Section 2.04(g)(ii), which is required to be placed on all Global Notes issued under this First Supplemental Indenture. “Global Notes” means, individually and collectively, each of the Restricted Global Notes and the Unrestricted Global Notes, in the form of Exhibit A-1 hereto issued in accordance with Sections 2.02, 2.04(b), 2.04(d) or 2.04(f) hereof. “Holder” means a Person in whose name a Note is registered on the Registrar’s books; and “Holders” means the Persons in whose names the Notes are registered on the Registrar’s books. “Indirect Participant” means a Person who holds a beneficial interest in a Global Note through a Participant. “Initial Purchaser” means Credit Suisse First Boston Corporation. “Letter of Transmittal” means the letter of transmittal to be prepared by the Company and sent to all Holders of the Series A Notes for use by such Holders in connection with the Exchange Offer. “Non-U.S.
